DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21 & 35, 36, 38 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US Patent Application Publication 2017/0365930 (cited by applicant) and Koo et al. US Patent Application Publication 2014/0184450 (cited by applicant).
Regarding Claim 20, Nishioka teaches an electronic device (Fig. 1) comprising: 
a surface C (11 Fig. 1 Par. 0017) comprising: 
a keyboard area for inputting first information using a keyboard (13 Fig. 1 Par. 0017); 
a touch area for inputting second information using a touchpad (touchpad not labeled Fig. 1); 
a palm rest (palm rest area of 11 Fig. 1); and 
a radiating slot (15 Fig. 1 Par. 0020) disposed in the palm rest to form a slot antenna.
Nishioka is silent on a palm rest made of a metal material.
However, Koo et al. teaches a palm rest made of a metal material (Abstract, Par. 0053, 0054, 0057).
In this particular case, providing the palm rest to be made from a metal material is common and well known in the art as evident by Koo et al. due to being more rigid and cosmetically more appealing than other materials such as plastics.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the palm rest of Nishioka to be made from a metal material based on the teachings of Koo et al. due to being more rigid and cosmetically more appealing than other materials such as plastics.
Regarding Claim 21, Nishioka as modified teaches the electronic device of claim 20 as shown in the rejection above.
Nishioka is silent on wherein the radiating slot is an L-shaped radiating slot.
However, Koo et al. teaches wherein the radiating slot is an L-shaped radiating slot (100 Figs. 1, 2).
In this particular case, providing an L-shaped radiating slot is common and well known in the antenna art as evident by Koo et al. in order to obtain sufficient bandwidth and improve radiation efficiency (Par. 0011).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the radiating slot of Nishioka as an L-shaped based on the teachings of Koo et al. in order to obtain sufficient bandwidth and improve radiation efficiency.
Regarding Claim 35, Nishioka as modified teaches further comprising a surface D, wherein the surface D comprises an area opposite to the radiating slot (12 Fig. 1), and wherein the area is nonmetallic or comprises a window (dielectric Par. 0023).
Regarding Claim 36, Nishioka as modified teaches wherein the palm rest comprises one or more areas on the surface C except the keyboard area and the touch area (Fig. 1).
Regarding Claim 38, Nishioka as modified teaches further comprising: a surface A configured to be a top cover (22 Fig. 1); a surface B comprising a screen (23 Fig. 1); and a surface D configured to be a bottom cover (12 Fig. 1).
Regarding Claim 39, Nishioka as modified teaches wherein the slot antenna is a mobile communication antenna (Fig. 1).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US Patent Application Publication 2017/0365930 (cited by applicant) and Koo et al. US Patent Application Publication 2014/0184450 (cited by applicant) as applied to claim 20 above, and further in view of Han et al. US Patent Application Publication 2018/0083344.
Regarding Claim 37, Nishioka as modified teaches wherein the palm rest comprises a left palm rest and a right palm rest (Fig. 1).
Nishioka is silent on wherein the slot antenna is separately formed in the left palm rest and the right palm rest, wherein the electronic device further comprises a sensor configured to detect whether a palm of a user approaches the left palm rest or the right palm rest, and wherein when the palm of the user approaches one of the left palm rest or the right palm rest, the electronic device is configured to: disable operation of a second slot antenna in a second palm rest that the palm of the user approaches; and keep operation of a third slot antenna in a third palm rest that the palm of the user does not approach.
However, Han et al. teaches control circuitry to detect the presence of a user’s right or left hand and activate and deactivate the corresponding antenna on the left or right side (Par. 0082, 0083).
In this particular case, providing antennas on the left and right sides along with control circuitry to detect the presence of a user’s right or left hand and activate and deactivate the corresponding antenna on the left or right side is common and well known in the antenna art as evident by Han et al. in order to reduce the loading and detuning of the antenna.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Nishioka with slot antennas in the left and right palm rests along with a sensor to detect the user approach based on the teachings of Han et al. in order to reduce the loading and detuning of the antenna by activating or deactivate the corresponding antenna on the left or right side, thereby improving the antenna performance.
Allowable Subject Matter
Claims 22-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 22, the prior art of record does not fairly teach nor render obvious the limitations “wherein the first grounding point is closer to the first end than the first feeding point, and wherein the first grounding point is farther from the second end than the first feeding point; and a second part comprising: a third end coinciding with the first end; a fourth end; a second feeding point; and a second grounding point, wherein the second grounding point is closer to the third end than the second feeding point, and wherein the second grounding point is farther from the fourth end than the second feeding point” in the arrangement as recited in the claim. Claims 23-34 depend therefrom. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sievenpiper US Patent Application Publication 2003/0122721 discloses a slot antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845